Citation Nr: 0904018	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  06-37 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office
 in Newington, Connecticut


THE ISSUE

Entitlement to an initial compensable disability rating for a 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The veteran had active military service from April 1966 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Hartford Regional Office 
(RO) in Newington, Connecticut that assigned a noncompensable 
rating for bilateral hearing loss (BHL) effective from May 
19, 2005, after granting service connection for this 
disability.

The veteran testified before the Decision Review Officer at 
the in June 2006, and in May 2008 he testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  Transcripts of both hearings are of record.  The 
veteran accepted the videoconference hearing in lieu of a 
hearing in person before the Board.  See 38 C.F.R. 
§ 20.700(e) (2008).

In August 2008 the Board issued a decision that denied an 
earlier effective date for service connection for hearing 
loss, and remanded the issue of entitlement to a compensable 
initial rating for BHL for further development.  The case has 
since been returned to the Board for further appellate 
action.


FINDING OF FACT

Throughout the initial rating period, the veteran's BHL 
disability has been no worse than Level I in each ear.


CONCLUSION OF LAW

The criteria for a compensable initial rating for bilateral 
hearing loss disability are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the required notice, to include notice 
concerning the effective-date element of the claim, in a 
letter mailed in June 2005, prior to the initial adjudication 
of the claim, and in the October 2006 Statement of the Case.  
Although the veteran was not provided all required notice 
before the initial adjudication of the claim, the Board finds 
that there is no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim in 
November 2008.  There is no indication in the record or 
reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

The Board also finds that VA has complied with its duty to 
assist the veteran in the development of this claim.  In this 
regard, the Board notes that VA outpatient records were 
obtained, and the veteran was afforded several VA 
examinations in response to his claim.  In addition, he was 
afforded hearings before a Decision Review Officer and before 
the undersigned Veterans Law Judge.  Neither the veteran nor 
his representative has identified any outstanding evidence 
that could be obtained to substantiate the claim.  The Board 
is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and not prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.




Legal Criteria

Disability ratings for hearing loss disability are derived 
from mechanical application of the rating schedule to the 
numeric designations resulting from audiometric testing.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity 
levels based upon average puretone thresholds and speech 
discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based 
on Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the row and column 
intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on puretone threshold average.  Table 
VIa is used when the examiner certifies that the use of the 
speech discrimination test is not appropriate due to language 
difficulties, inconsistent speech discrimination scores, etc.  
or when indicated under the provisions of § 4.86.   38 C.F.R. 
§ 4.85(c).

"Puretone threshold average" as used in Tables VI and VIa 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz and divided by four.  This average is used in all 
cases (including those of § 4.86) to determine a Roman 
numeral designation from Tables VI and VIa.  38 C.F.R. 
§ 4.85(d).

Table VII, "Percentage Evaluations of Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment in each 
ear.  The horizontal rows represent the ear having better 
hearing and the vertical columns represent the ear having the 
poorer hearing.  The percentage evaluation is located at the 
point where the row and the column intersect. 38 C.F.R. 
§ 4.85(e).

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows.

(a)  When the puretone thresholds at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

(b)  When the puretone thresholds are 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral; the numeral will 
then be elevated to the next higher Roman numeral. Each ear 
will be evaluated separately.  38 C.F.R. § 4.86.

Analysis
 
The Board has reviewed the evidence of record and finds, for 
the reasons expressed below, that the veteran's overall level 
of impairment is not consistent with a compensable rating.

The veteran had a VA audiological evaluation in November 2005 
in which his puretone thresholds in decibels (db) for the 
four frequencies used in VA evaluations were as follows:




HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
15  
25  
45  
65
38
LEFT
N/A
15  
35  
60  
75  
47 

Speech recognition scores were 96 percent, bilaterally.  The 
audiologist diagnosed moderate-to-severe sensorineural 
hearing loss (SNHL) in the right ear for frequencies over 
3000 Hertz, and mild-to-severe SNHL for frequencies above 
2000 Hertz in the left ear.  

Applying the values above to Table VI results in a Level I 
Roman numeral designation in each ear.  Application of two 
Roman numeral Level I designations to Table VII results in a 
noncompensable rating.  The Board notes at this point that 
the readings reported in the November 2005 evaluation do not 
meet the requirements for evaluation as an exceptional 
pattern of impairment.

The veteran had a VA audiological evaluation in November 2008 
in which his puretone thresholds in decibels (db) for the 
four frequencies used in VA evaluations were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
15  
30  
50  
70
42
LEFT
N/A
15  
45  
75  
80  
54

Speech recognition scores were 96 percent, bilaterally.  The 
audiologist diagnosed stable mild-to-moderate SNHL in the 
right ear above 2000 Hertz, and moderate-to-severe SNHL in 
the left ear above 2000 Hertz.

Applying the values above to Table VI results in a Level I 
Roman numeral designation in each ear.  Application of two 
Roman numeral Level I designations to Table VII results in a 
noncompensable rating.  The readings reported in the November 
2008 evaluation do not meet the requirements for evaluation 
as an exceptional pattern of impairment.

The veteran has also submitted an October 2008 private 
audiological evaluation, which includes an audiometry chart.  
However, the Board may not interpret graphical 
representations of hearing loss; see Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995).  Also, it is not clear from the 
evaluation report that the evaluation was performed under the 
standards articulated in 38 C.F.R. § 4.85(a) as set forth 
above.

The Board has also considered the lay evidence offered by the 
veteran, including his correspondence to VA and his testimony 
before the DRO and before the Board.

In his lay evidence the veteran generally asserts that he 
should be rated as compensable because even with hearing aids 
he cannot achieve normal high-frequency hearing acuity.  He 
also sometimes has to have people repeat things they said to 
him in conversation.  

The Board has no reason to doubt the assertions made by the 
veteran.  However, in establishing a disability rating the 
Board is primarily guided by the rating schedule; see 
Lendenmann, supra.  In this case the objective medical 
evidence clearly establishes that the veteran's BHL 
disability does not meet the criteria for a compensable 
rating.

Consideration has been given to assigning a "staged 
rating."  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).  However, at no 
time during the period under review has the veteran's 
disability warranted a compensable rating. 

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are those 
specifically contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be to a compensable degree.  
Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.


ORDER

Entitlement to a compensable initial rating for bilateral 
hearing loss is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


